Citation Nr: 1143447	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-17 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased initial rating for service-connected lumbosacral degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1961 to October 1969, and from August 1978 to May 1993.  

This case comes before the Board of Veterans Appeals (the Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In September 2010, the Board remanded this matter for additional medical inquiry.   

An issue regarding entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 26, 2010, the evidence of record did not indicate that the Veteran's forward flexion of his thorocolumbar spine was 30 degrees or less, that he had ankylosis in his lower spine, or that he experienced incapacitating episodes from his lower spine disorder.  

2.  The evidence of record does not indicate that, from December 26, 2010, the Veteran has ankylosis in his lower spine, or that his lower spine disorder has caused incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent, for the Veteran's service-connected lumbosacral spine disorder, had not been met prior to December 26, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a disability rating in excess of 40 percent, for the Veteran's service-connected lumbosacral spine disorder, have not been met since December 26, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2006 and December 2008.  These letters fully addressed the requisite notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  And the February 2006 letter was submitted to the Veteran prior to the May 2006 rating decision the Veteran appealed.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent VA medical examination for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim for Increased Rating

In November 2005, the Veteran filed a claim for service connection for a lower back disorder.  In May 2006, the RO granted service connection for the disorder, and assigned a 20 percent disability rating effective the date of the Veteran's claim.  See 38 C.F.R. § 3.400.  The Veteran appealed to the Board the assigned rating.  

In September 2010, the Board remanded this matter for additional medical inquiry.  Following such inquiry, the RO, in an April 2010 rating decision, increased the assigned disability evaluation to 40 percent, effective December 26, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period). 
    
In the decision below, the Board will assess the evidence of record to determine whether higher evaluations have been warranted during the entire appeal period from the date of the Veteran's claim for service connection in November 2005.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

The relevant evidence of record consists of statements from the Veteran, private treatment records, and VA compensation examination reports dated in March 2006 and January 2011.  

In claims for disability compensation, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

Disabilities of the back are rated under the General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a .  Under this provision, ratings of 10, 20, 30, 40, 50, 60, and 100 percent are authorized for such disorders as vertebra fracture and residuals, ankylosis, limitation of motion, and intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a .  There is no evidence of record, or claims, for vertebra fracture and ankylosis.  The record does however indicate limitation of motion associated with the spine disorder and the Veteran claims to experience IVDS.  Therefore, the Board will address those criteria under the rating code that apply to these aspects of his disorder. 

As the Veteran has already been assigned a rating of at least 20 percent during the appeal period, the Board will limit its increased rating analysis to those relevant provisions of the Rating Schedule that provide for higher disability evaluations pertaining to limitation of motion and IVDS (i.e., 40 and 60 percent evaluations). 

With regard to limitation of motion, a maximum rating of 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  With regard to IVDS, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 40 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

The relevant evidence in this matter indicates that, prior to December 26, 2010, the Veteran's forward flexion exceeded 30 degrees.  Moreover, the evidence also indicates that at no time during the appeal period has the Veteran experienced incapacitating episodes, as defined under the code.  

Nevertheless, the evidence is clear that the Veteran experiences significant disability due to his lower spine disorder.  The Board particularly notes the Veteran's testimony before the Board in April 2010, and a statement submitted into the record in May 2011.  In these statements, the Veteran described the intense pain that he experiences as a result of his lower spine disorder.  He described having difficulty walking short distances, and described his reliance on ambulatory aids to move around.  He noted his IVDS through his right leg, and his difficulty sleeping due to the pain.  He even indicated difficulty using a toilet, and stated that his back disorder interfered with his ability to sit and eat meals.     

The Veteran's testimony does not indicate, however, forward flexion limited to 30 degrees prior to December 26, 2010, or incapacitating episodes at any time during the appeal period.  

The medical evidence of record similarly indicates a lack of such limitation and incapacitation.  The March 2006 VA report indicated that the Veteran experienced pain on motion.  But the examiner noted forward flexion of the lumbosacral spine from 0 to 45 degrees.  The examiner indicated "no additional loss of range of motion" by repetitive testing.  And the examiner noted "mild radicular symptoms down the right leg" but indicated no evidence of incapacitating episodes

Private treatment records dated from May 2006 to November 2010 note treatment for the Veteran's degenerative joint and disc disease in his lumbosacral spine, and the IVDS he experiences as a result of his disorder.  A May 2006 private treatment record indicates full forward flexion with stiffness, and notes radiculopathy and sciatica.  These records do not indicate incapacitating episodes.  July 2009 private treatment records indicate forward flexion of 41 degrees, while October 2009 private treatment records indicate forward flexion from 0 to 39 degrees, and extension of 0 to 25 degrees.  June 2010 records indicate 39 degrees forward flexion, and 25 degrees extension.  These records do not indicate incapacitating episodes either.  

The December 2010 VA report forms the basis for the increase in disability evaluation from 20 to 40 percent.  The December 2010 examiner noted the Veteran's expressions of pain, and slow movements.  He noted significant limitation of motion with forward flexion of 0 to 15 degrees, extension of 0 to 10 degrees, and bilateral lateral flexion/lateral rotation of 0 to10 degrees.  The increased rating was awarded based on the limitation of forward flexion below 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  But the examiner also noted a normal posture and a normal non antalgic gait.  The examiner noted no callosities, or shoe breakdown or unusual shoe-wear patterns.  The examiner indicated that repetitive testing indicated no change in range of motion due to pain, fatigue, weakness, or lack of endurance during flare ups.  In closing, the examiner diagnosed the Veteran with lumbar spinal stenosis, severe degenerative disc disease, and mild peripheral sensory neuropathy without motor deficit.  The examiner also stated, "no medically enforced bed rest in last 12 months."  

In sum, the evidence of record indicates that the Veteran is significantly disabled due to his lower back disorder.  Hence, the RO has found a 40 percent rating warranted for the disorder.  The Board does not find an increased rating warranted here, however.  The evidence dated prior to December 26, 2010 does not indicate forward flexion less than 30 degrees, either with or without pain.  The evidence does not indicate that repetitive testing significantly limited the Veteran's range of motion during that period.  See Deluca, supra.  And the evidence of record indicates that the Veteran has not experienced incapacitating episodes during the appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

There also is no evidence of any other separately ratable neurological manifestation of lumbar spine disability.  Although mild radicular symptoms  down the right leg were noted in March 2006 mild peripheral sensory neuropathy without motor deficient was noted in December 2010,there is no evidence of a diagnosis of any neurological disorder, including sciatic neuropathy, related to the service-connected lumbar spine disability.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

      Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the DC addressed in this decision.  But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected lower spine disorder at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased initial rating for service-connected lumbosacral degenerative joint disease is denied.    


REMAND

In a May 2006 letter of record, the Veteran's private physician stated that the Veteran's lower spine disorder causes him to be a candidate for "permanent disability."  The Board notes moreover statements of record from the Veteran indicating that his lower spine disorder would cause him to be unemployable.  

As such, the Board finds adjudication of a claim for TDIU warranted here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that pertains expressly to claims of entitlement to TDIU. 

2.  Associate with the claims file any relevant VA or private clinical records, to include any outstanding records from the Social Security Administration.   

3.  Then, schedule a VA orthopedic examination to determine the nature and severity of the service-connected low back disability.  The examiner should render an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent the Veteran from securing or maintaining substantially gainful employment.  A full rationale for all opinions and conclusions should be provided and a resort to speculation should be avoided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  

4.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


